Citation Nr: 1625903	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to service connection for a jaw or chin condition.
 
4. Entitlement to service connection for valvular heart disease, claimed as a heart valve problem secondary to a staph infection caused by the jaw or chin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the Army National Guard from September 1966 to March 1972.  The appellant does not contend that he had active duty service, and no active duty service is shown.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the claims on appeal.  The appellant filed a November 2008 notice of disagreement (NOD).  The RO issued an August 2009 statement of the case (SOC).  In September 2009, the appellant filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).

In April 2014, the Board remanded the issues on appeal for additional development, and the matter has returned to the Board.  

The Board has recharacterized the petition to reopen a previously denied service connection claim for a heart valve problem, secondary to a staph infection caused by the jaw or chin condition, as a service connection claim.  The previously adjudicated claim was for a heart murmur.  Valvular heart disease was not considered.  Given that the claimed disability is specifically described as a heart valve problem, as opposed to the previously claimed heart murmur, the Board finds the current claim to encompass a new diagnosis.  See Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (p. 1189 defining "heart murmur" and p. 2021 defining "valve, cardiac").  It is therefore not subject to the May 1972 RO administrative decision.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issues of service connection for hearing loss and tinnitus are addressed in the Remand section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.
 
2.  Although the appellant has asserted sustaining a jaw fracture during the ACDUTRA period of service, there is no competent, credible, and probative evidence indicating that the Veteran currently has, or at any point pertinent to this appeal has had, any residual disability attributable to his ACDUTRA jaw fracture.

3.  Valvular heart disease did not originate in the ACDUTRA period of service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a jaw or chin disability are not met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for valvular heart disease are not met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In July 2008 and August 2008, the RO provided timely notice letters that met the requirements for the service connection claims.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records in addition to various written statements by the appellant.  

The Board notes that service hospitalization records identified by the appellant are not available.  Notably, a November 1971 Report of Medical History references that the appellant sustained a broken jaw during ACDUTRA service.  The AOJ took appropriate action to locate these hospital records based upon the information given by the appellant.  An April 2014 Personnel Information Retrieval System (PIES) response reflects that an unsuccessful search for the relevant hospital records for the period of ACDUTRA was conducted.  A July 2014 response from the Alabama Army National Guard shows that they did not have additional records for the appellant and recommended contacting the National Personnel Records Center (NPRC).  However, a May 2014 NPRC (via PIES) response reflects that they sent all available records.   The appellant was notified about these negative search results in an October 2014 letter and invited to submit any evidence in his possession.  In November 2014, he responded that he did not have any additional evidence in his possession.  

The Board observes that, in situations where STRs appear to be missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The appellant has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with the claims for service connection.  As explained below, the appellant's reports do not show a continuity of symptomatology.  The medical evidence supporting his claims is limited and he has not identified additional outstanding medical evidence to warrant further development.  His assertions that his current disabilities are related to remote military disease and injury are unpersuasive due to his limited descriptions concerning his symptom history and absence of supporting medical evidence.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  For these reasons, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Locklear v. Nicholson, 20 Vet. App. 410 (2006); see id.  

In the April 2014 remand, the Board directed the AOJ to contact appropriate sources to verify the appellant's dates of service in the Army National Guard and obtain inpatient treatment records from the Fort Bliss, Texas Army Hospital from November 1966 to April 1967.  Then, the AOJ was to readjudicate the claims.  The Board finds that the AOJ substantially complied with the remand order.  A May 2014 PIES request reflects that the appellant did not have separation documents and his service was limited to ACDUTRA.  The available records do not indicate that the appellant had active duty.  A complete copy of the record was forwarded and review of it does not confirm or suggest any period of active service.  A July 2014 letter from the Alabama Army National Guard stated that they did not have any records for the appellant.  An April 2014 PIES request confirms that Fort Bliss Army Hospital Inpatient Clinical Records for the appellant's jaw injury were searched from November 1, 1966 to December 31, 1966 and January 1, 1967 to April 30, 1967 without success.  The AOJ issued an August 2015 supplemental statement of the case (SSOC).  Thus, no further action with regard to the claims herein decided regard is necessary, as the AOJ substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998).


II. Analysis

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA. 

For a claimant to be considered a "veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101 (2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2015). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Notably, valvular heart disease is considered a chronic disease and is subject to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.   However, the presumptive provisions are not applicable to periods of ACDUTRA or INACDUTRA and are not for further consideration in this case.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

A.  Jaw or chin condition

Service treatment records (STRs) are negative for any jaw or chin condition or injury.  

The Veteran's November 1971 Report of Medical History reflects that the appellant had a history of broken bones.  He elaborated that he broke his jaw during advanced individual training (AIT).  Clinical evaluation showed that his head, face and neck were clinically examined and deemed to be normal.  

Evidence received as part of the current claim does not include any medical treatment for any residual jaw disorder or lay report about current residual symptoms.  Rather, the evidence consists of the appellant's description of the in-service jaw injury and subsequent hospitalization at the Army Hospital at Fort Bliss, Texas.  See Appellant's statements from January 2008, January 2009 and September 2009.  

Based upon the appellant's reports, Army Hospital records from Fort Bliss, Texas spanning the appellant's ACDUTRA period were requested.  In April 2014, a PIES response indicate the Fort Bliss hospital records as detailed by the appellant were not found.  

The available evidence is insufficient to establish a current residual jaw disability that is attributable to the in-service injury.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  This is so even considering more recently issued guidance concerning what constitutes a current disability by the United States Court of Appeals for Veterans Claims (Court).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Court clarifies that the meaning of current disability includes any disability manifestation during the claims period, even if the manifestation later resolves, and medical treatment rendered before the claim is filed.  Id.  The appellant's reports do not include any specific symptom he believes is a residual of the in-service jaw injury, nor does he identify any recent medical treatment for his alleged jaw disability.  In this particular case, the Board must find that the evidence preponderates against a current disability, even with consideration of the lower evidentiary burden for establishing a current disability as delineated by the Court in McClain and Romanowsky above.  Id.; 38 C.F.R. §§ 3.102, 3.303.

For all the foregoing reasons, the Board finds that the claim for service connection for a jaw or chin disability the must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, even under VA's heightened duties in cases where STRs may be incomplete.  O'Hare, 1 Vet. App. at 367; Russo, 9 Vet. App. 46.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Valvular heart disease, claimed as heart valve problem

In his November 1971 Report of Medical History, the appellant endorsed having shortness of breath and palpitation or pounding heart.  He denied having pain or pressure in his chest.  The examiner noted that the Veteran reported shortness of breath upon exertion and was assessed as having a heart murmur in October 1970.  He reported being denied life insurance due to this heart condition and being advised to have a heart operation.  Contemporaneous physical examination noted that the heart was abnormal.  The comments corresponding to the physical examination are illegible.  The examiner indicated that the Veteran was not qualified for retention in the Army National Guard.  

A December 1971 letter from Dr. M.F. reflects that he initially examined the appellant in September 1970.  The referral was made by the National Guard due to a physical evaluation indicating a heart murmur.  During the referral evaluation, the appellant was found to have a diastolic murmur compatible with aortic insufficiency.  Physical evaluation was significant for grade 3 decrescendo diastolic murmurs over the entire precordium, apex and base in the sitting position.  Additional murmur findings were noted after 30 seconds of running.  In November 1970, Dr. M.F. recommended further diagnostic evaluation and cardiac catheterization.  

February 1972 Army National Guard records reflect that the appellant was recommended to be medically discharged.  It cited an October 1970 physical examination that detected a heart murmur that was corroborated by a later physical examination.  The appellant was determined not to be physically qualified for retention in the Army National Guard. 

Private medical records from December 1987 reflect that the appellant was hospitalized twice for a contemporaneous onset of atypical chest pain.  He was diagnosed with aortica valvular disease and successfully underwent aortic valve replacement.  

In his January 2008 claim, the appellant stated that he developed a heart valve problem secondary to treatment for an ACDUTRA jaw injury.  He fractured his jaw during ACDUTRA service and developed a staph infection during treatment.  He believed the staph infection caused his current heart valve problem.

May 2008 private medical records reflect that the appellant was hospitalized for tachyarrhythmia.  The appellant was treated with intervenous Cardizem along with continued Coumadin treatment.  His symptoms improved and he was discharged.  

In his August 2009 substantive appeal, the appellant reiterated that he was discharged from Army National Guard service due to a heart condition.  He did not have a heart condition prior to service.  He believed the heart murmur noted in military records was caused by a staph infection.  

In a November 2014 statement, the appellant stated that he did not have any additional evidence in his possession.  He recalled that he passed out during formation at Fort Bliss, Texas and fractured his jaw.  He contracted a staph infection during treatment and needed significant antibiotic treatment.  

In summary, the appellant contends he has valvular heart disease as a result of an infection acquired during ACDUTRA hospitalization for a line of duty injury.  38 C.F.R. §§ 3.1, 3.6, 3.303.  Even assuming without conceding that the Veteran was hospitalized for a jaw or chin fracture during ACDUTRA, the evidence would still preponderate against this claim due to inconsistencies with the available medical records and inherent plausibility.  Caluza, 7 Vet. App. at 510-511.  Dr. M.F.'s December 1971 letter does not reference any complication or infectious agent acquired at a military hospital as asserted by the appellant.  Then, the December 1987 private hospital records clearly indicate that the hospitalizations were prompted by a sudden onset of atypical chest pain, rather than any longstanding infectious disease history.  In sum, the medical records do not reference any remote history of infection as a causal factor for valvular heart disease.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  Moreover, the basic plausibility that the appellant accurately identified a cause for valvular heart disease that the treating physicians missed is dubious.  The etiology and diagnosis for heart disease involve complex medical questions.  The Veteran's reports are inherently limited by his lack of expertise in cardiac medicine and subjective bias.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent a heart murmur existed during Reserve service, or began during his Reserve service, it is not sufficient to support the claim.  The mere presence of symptoms, treatment for symptoms, or establishment of a diagnosis during Reserve service does not meet the criteria for establishing service connection.  38 C.F.R. §§3.1, 3.6.  Again, any disease incurred during INACDUTRA is excluded for disability compensation purposes.  Id.  For heart disease, it must be shown that the disability was incurred in the line of duty during a period of ACDUTRA and as discussed above, the evidence preponderates against such a finding.  Id.

For all the foregoing reasons, the Board finds that the claim for service connection for a heart valve problem must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, even under VA's heightened duties in cases where STRs may be incomplete.  O'Hare, 1 Vet. App. at 367; Russo, 9 Vet. App. 46.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for a jaw or chin condition is denied.  

Service connection for valvular heart disease, claimed as heart valve problem, is denied.  



REMAND

Unfortunately, the Board finds that further AOJ action on the hearing loss and tinnitus claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The appellant must be provided a VA audiology examination that includes opinions as to whether these disabilities are etiologically related to service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant reports that he sustained acoustic trauma during ACDUTRA and INACDUTRA service.  The November 1971 audiogram shows VA defined right ear hearing loss at the frequency of 4000 Hz and slightly decreased hearing acuity of the left ear at 3000 Hz and 4000 Hz.  38 C.F.R. § 3.385.  As such, it is possible that the appellant may have hearing loss and tinnitus associated with military noise exposure.  The low nexus threshold for purposes of triggering VA's duty to provide an examination and medical opinion is met.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The appellant is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. §5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the appellant and his representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for appellant to undergo VA audiology examination with an audiologist, to obtain clinical findings and opinion addressing the nature and etiology of any current hearing loss and tinnitus.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated audiologist, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, the audiologist should clearly indicate whether the appellant manifests hearing loss disability in the either ear per VA standards and whether he has tinnitus.  If so, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the such hearing loss had its onset in or was otherwise incurred in service, to include likely in ACDUTRA and/or INACDUTRA noise exposure.  If tinnitus is found, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus had its onset in or was otherwise incurred in ACDUTRA and/or INACDUTRA service, to include likely in-service noise exposure.  

In providing the requested opinion, the audiologist must specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in-and post-service medical records, as well as all lay assertions concerning the appellant's in-and post-service noise exposure, and as to nature, onset and continuity of symptoms of diminished hearing. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA files since the last adjudication) and legal authority. 
 
6.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


